FILED
                            NOT FOR PUBLICATION                             MAR 12 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLIFFORD M. LEWIS; et al.,                       No. 11-17301

              Plaintiffs - Appellants,           D.C. No. 1:10-cv-01281-OWW-
                                                 DLB
  v.

KENNETH LEE SALAZAR, Secretary of                MEMORANDUM *
the Interior; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                Oliver W. Wanger, Senior District Judge, Presiding

                     Argued and Submitted February 11, 2013
                              Pasadena, California

Before: BERZON and WATFORD, Circuit Judges, and CARR, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable James G. Carr, Senior United States District Judge for
the Northern District of Ohio, sitting by designation.
      Plaintiffs appeal from orders dismissing their lawsuit against the Secretary

of the Interior of the United States (“the Secretary”) and various private individuals

(“the Individual Defendants”). We affirm the district court’s judgment.

      The district court correctly held that sovereign immunity bars Plaintiffs’

claims against the Secretary. Plaintiffs have sued the Secretary in his official

capacity. Although they allege that the Secretary has deprived them of certain

property, services, and benefits, the only relief they request in their complaint is

money damages. The Administrative Procedure Act’s sovereign-immunity waiver,

limited to claims “seeking relief other than money damages,” therefore offers

Plaintiffs no aid. 5 U.S.C. § 702.

      The district court held that Plaintiffs’ second cause of action, which alleges a

conspiracy between the Secretary and the Individual Defendants, fails to state a

cognizable claim. Plaintiffs do not challenge this holding on appeal. They have

therefore forfeited any assertion of error. See Padgett v. Wright, 587 F.3d 983, 985

n.2 (9th Cir. 2009).

      Plaintiffs’ third and fourth causes of action are brought against the

Individual Defendants only. The district court dismissed these claims as time-

barred. The third cause of action, based on Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971), and 42 U.S.C. § 1983, alleges that the


                                           2
Individual Defendants acted under color of law when they wronged Plaintiffs.

California’s two-year personal-injury statute of limitations applies to this claim.

See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004); Van Strum v. Lawn, 940

F.2d 406, 410 (9th Cir. 1991); Cal. Civ. Proc. Code § 335.1. The fourth cause of

action alleges that the Individual Defendants breached a fiduciary duty they owed

Plaintiffs as private citizens. This claim is subject to California’s four-year catch-

all statute of limitations. William L. Lyon & Assocs., Inc. v. Superior Court, 204

Cal. App. 4th 1294, 1312 (2012); Cal. Civ. Proc. Code § 343.

      As the district court explained, three categories of conduct underlie

Plaintiffs’ third and fourth causes of action: (1) the Individual Defendants’

conveyance of the subject real property to the United States in 1984; (2) the

Individual Defendants’ failure to distribute revenue to Plaintiffs during the period

from 1958 to 1983; and (3) the Individual Defendants’ failure to distribute revenue

to Plaintiffs during the period from 1983 to present. The district court correctly

held that the statutes of limitations on Plaintiffs’ claims began to run decades ago

and that Plaintiffs have failed to allege facts sufficient to suggest that any of their

claims for relief is not time-barred. The district court also held that the continuing

violations doctrine does not save Plaintiffs’ claims, a holding that Plaintiffs failed

to challenge in their opening brief. See Padgett, 587 F.3d at 985 n.2.


                                            3
       Plaintiffs contend that County of Oneida v. Oneida Indian Nation, 470 U.S.

226, 240 (1985), overrides the applicable statutes of limitations. But Oneida

concerned a federal common-law claim by Indians “to enforce their aboriginal land

rights.” Id. at 235. Plaintiffs’ complaint does not assert a federal common-law

claim of this sort.

       Finally, the district court did not abuse its discretion by denying Plaintiffs

leave to amend their Second Amended Complaint. Plaintiffs had already been

permitted to amend once, and the district court had warned them that only one

additional amendment would be permitted. See Metzler Inv. GMBH v. Corinthian

Colleges, Inc., 540 F.3d 1049, 1072 (9th Cir. 2008).

       AFFIRMED.




                                            4